         Case 3:18-cv-01942-AC         Document 1   Filed 11/07/18   Page 1 of 6




Linda J. Larkin, OSB No. 792954
larkinl@bennetthartman.com
Talia Y. Guerriero, OSB No. 115271
stoesselt@bennetthartman.com
BENNETT, HARTMAN, MORRIS & KAPLAN, LLP
210 S.W. Morrison Street, Suite 500
Portland, Oregon 97204-3149
Telephone: (503) 227-4600
Facsimile: (503) 248-6800

       Of Attorneys for Plaintiffs




                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



JAMES ANDERSON, ROBERT CRANE,
DARREN GLEBE, NATHAN STOKES,
DAVID ALEXANDER, JOHN ANDERSON,
JAMES M. WRIGHT, and KYLE IZATT,                                     Case No. 3:18-cv-1942
Trustees for the AGC-INTERNATIONAL
UNION OF OPERATING ENGINEERS                                                 COMPLAINT
LOCAL 701 PENSION, HEALTH AND
WELFARE, AND TRAINING TRUST FUNDS,                    Suit to Enforce Collective Bargaining
                                                    Agreement and Contributions Obligation
                              Plaintiffs,            under 29 U.S.C. §§185, 1132 and 1145
                                                                   and for Injunctive Relief
 vs.

ROSS ISLAND SAND & GRAVEL CO., an
Oregon corporation

                              Defendant.




COMPLAINT                                                                Page 1 of 6
          Case 3:18-cv-01942-AC        Document 1      Filed 11/07/18     Page 2 of 6




                               JURISDICTION AND VENUE

                                                1.

       This action arises under Section 502 of the Employee Retirement Income Security Act

and Section 301 of the Taft-Hartley Act. (29 U.S.C §1132 and 185). This Court has exclusive

jurisdiction of this action pursuant to section 301(a) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185(a), for breach of a Collective Bargaining Agreement (“CBA”)

between an employer engaged in an industry affecting commerce and a labor organization

representing employees in an industry affecting commerce. This Court also has exclusive

jurisdiction under the Employee Retirement Income Security Act (“ERISA”), Section 502, 29

U.S.C §1132, and Section 515 (29 U.S.C. §1145) because this action is brought by the trustees of

an employee benefit plan to enforce the employer’s obligation to make contributions to a

multiemployer plan under the terms of the plan and according to the applicable Collective

Bargaining Agreement.

                                                2.

       Venue is proper in this District insofar as Defendant has expressly consented.

                                           PARTIES

                                                3.

       Plaintiffs are Trustees of the AGC-International Union of Operating Engineers Local 701

Health and Welfare, Pension and Training Trust Funds (“Trust Funds”). Said Trust Funds were

and are Trusts created pursuant to written collective bargaining agreements which are organized

and existing pursuant to section 302 of the LMRA (29 USC §186). Said Trust Funds are also

multi-employer “employee benefit plans” for purposes of 29 U.S.C. §1132(d)(1) and §1002, in



COMPLAINT                                                                     Page 2 of 6
           Case 3:18-cv-01942-AC        Document 1       Filed 11/07/18    Page 3 of 6




that they are established and maintained for the purpose of providing medical, disability,

pension, training and other related needs of employees within the purposes of the Trust Fund.

                                                    4.

        At all times relevant hereto, Defendant was a corporation organized and existing under

and by virtue of the laws of the State of Oregon.

                                                    5.

        Defendant is, and has been, engaged in the construction industry and, as such, has been

engaged in an industry affecting commerce, within the meaning of the LMRA, 29 U.S.C.

§ 152, and within the meaning of ERISA, 29 U.S.C. §1002.

                                 FACTUAL ALLEGATIONS

                                                    6.

        Defendant entered into a Master Labor Collective Bargaining Agreement with the

International Union of Operating Engineers, Local 701 (“Local 701”). Defendant also entered

into express contractual agreements with the Trust Funds when it submitted its contribution

reports stating that it agreed “to be bound by the Trust Agreements creating and controlling the

Fringe benefits listed. . . .”

                                                    7.

        Under the terms of the Collective Bargaining Agreements, Defendant agreed to make

monetary contributions on behalf of its employees performing work within the jurisdiction of

Local 701 to the Trust Funds. Defendant further agreed to be bound by the terms and provisions

of the Trust Agreements as amended that governed each of the respective Trust Funds.

///



COMPLAINT                                                                      Page 3 of 6
          Case 3:18-cv-01942-AC         Document 1       Filed 11/07/18     Page 4 of 6




                                     CLAIM FOR RELIEF

                                                 8.

       The Trust Agreements, as amended, that govern the respective Trust Funds require

Defendant to file monthly reports to the Trust Funds on its employees covered by the Collective

Bargaining Agreements setting forth the number of hours worked by Defendant’s employees. In

addition, Defendant is required to make monthly payments to the Trust Funds based on the

number of hours its employees worked in the preceding month at the rate and manner specified

in the Collective Bargaining Agreement.

                                                 9.

       Defendant breached the provisions of the Collective Bargaining Agreement and Trust

Agreements by failing to submit timely and complete payment of the contributions due along

with the monthly reports for the months of August and September 2018. As a result, Defendant

owes $46,183.61 in liability to the Trust Funds (e.g., not including liquidated damages, interest,

or other assessments).

                                                 10.

       Based upon the unpaid contributions owing to the Trust now due and owing from

Defendant are liquidated damages delinquency charges to which plaintiff Trust Funds are

entitled under the Collective Bargaining Agreements and plaintiffs Trust Fund Agreements and

29 USC § 1132(g)(2) in the sum of $4,005.46.

                                                 11.

       Based upon the unpaid contributions owing to the Trust Funds under 29 USC §

1132(g)(2) and the Collective Bargaining Agreements and Trust Fund Agreements, now due and



COMPLAINT                                                                       Page 4 of 6
            Case 3:18-cv-01942-AC        Document 1       Filed 11/07/18     Page 5 of 6




owing from Defendant is interest on the unpaid contributions at the rate of 12 percent per annum

form the date contributions were due, until paid. Interest calculated through October 20, 2018 is

in the sum of $218.28 and continues to accrue.

                                                  12.

       Plaintiffs complied with all conditions precedent to bringing this suit. Plaintiffs retained

the undersigned attorneys to collect the monies that may be found due and owing from

Defendant.

                                                  13.

       Plaintiffs are entitled to enforcement of the Collective Bargaining Agreement and Trust

Agreements. Further, Plaintiffs are entitled to attorneys’ fees and all collection costs incurred in

addition to liquidated damages and interest on the unpaid contributions pursuant to the Trust

Agreements and to 29 U.S.C. § 1132(g).

       WHEREFORE, Plaintiffs pray for Judgment against Defendant as follows:

       1.      That Defendant be ordered to submit contributions in the amount of $46,183.61

               for work performed in August and September 2018;

       2.      That Defendant be ordered to pay interest in the sum of $218.28 through October

               20, 2108, and thereafter at the rate of 12% per annum on the outstanding amount

               that is due pursuant to the Collective Bargaining Agreement, the Trust

               Agreements, and 29 U.S.C. § 1132(g);

       3.      That Defendant be ordered to pay liquidated damages in the sum of $4,005.46 on

               the amount that is due pursuant to the Collective Bargaining Agreement, the Trust

               Agreements; and 29 U.S.C. § 1132(g);



COMPLAINT                                                                        Page 5 of 6
         Case 3:18-cv-01942-AC       Document 1      Filed 11/07/18     Page 6 of 6




    4.      That Defendant be ordered to pay all Plaintiffs’ reasonable attorneys’ fees and

            collection costs incurred by the Plaintiffs pursuant to the Collective Bargaining

            Agreements, the Trust Agreements, and 29 USC 1132(g) ; and

    5.      For such further relief as the Court deems equitable.

    DATED this 26th day of October, 2018.



                                            s/Linda J. Larkin
                                          TALIA Y. STOESSEL, OSB No. 115271
                                          stoesselt@bennetthartman.com (email)
                                          LINDA J. LARKIN, OSB No. 792954
                                          larkinl@bennetthartman.com (email)
                                          Of Attorneys for Plaintiffs
                                          503-227-4600 (telephone)




COMPLAINT                                                                    Page 6 of 6
